

SELLING SECURITYHOLDER
STOCK PURCHASE AGREEMENT


STOCK PURCHASE AGREEMENT, dated as of the date set forth on the Purchaser
Execution Page hereof (this “Agreement”) by the purchaser set forth on the
Purchaser Execution Page hereof as the buyer (the “Purchaser”), and by the
seller set forth on the Seller Execution Page hereof as the seller (the
“Seller”).


W I T N E S S E T H :


WHEREAS, the Seller is the owner of shares of common stock (the “Common Stock”)
of APO Health, Inc. (the “Company”), a New York company; and


WHEREAS, the Purchaser desires to purchase from the Seller, the number of shares
of the Common Stock indicated opposite the Purchaser’s name on the execution
page of this Agreement at a price per share equal to the price set forth on the
execution page hereof (the “Shares”) and the Seller desires to sell the Shares
to the Purchaser upon the terms and subject to the conditions hereinafter set
forth;


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, the parties agree as follows:


1. Definitions; Construction.


1.1 Certain Defined Terms. As used in this Agreement, each capitalized term not
otherwise defined herein shall have the meaning ascribed to such term in the
attached Exhibit A.


1.2 Construction.


(a) As used in this Agreement or any Related Document, (i) the singular includes
the plural and the plural includes the singular; (ii) “or” is not exclusive;
(iii) a reference to any Person includes its, his or her permitted successors
and permitted assigns; (iv) accounting terms have the meanings assigned to them
by generally accepted accounting principles, as applied by the accounting entity
to which they refer; (v) the words “include,” “includes” and “including” are not
limiting; (vi) the phrases “arising out of” or “arises out of” mean arising out
of, in connection with or otherwise relating to (notwithstanding that in some
cases all of such words may be used and in most cases they are not); (vii) a
reference to a Section, Exhibit or Schedule is to the Section, Exhibit or
Schedule of such Document unless otherwise indicated; (viii) references to any
Document (1) shall include all exhibits, schedules and other attachments
thereto, (2) shall include all Documents issued or executed in replacement
thereof, and (3) shall mean such Document or replacement or predecessor thereto,
as amended, modified or supplemented from time to time and in effect at any
given time; (ix) the words “hereof,” “herein” and “hereunder” and words of
similar import when used in any Document shall refer to such Document as a whole
and not to any particular provision of such Document; and (x) all pronouns shall
be deemed to include all other genders and gender neutral terms (i.e., he, she
and it).


-1-

--------------------------------------------------------------------------------


(b) This Agreement is a result of negotiations among, and has been reviewed by
the Seller, the Purchaser, and their respective counsel. Accordingly, this
Agreement shall be deemed to be the product of all parties hereto, and no
ambiguity shall be construed in favor of or against the Seller or the Purchaser.


2. Purchase and Sale of the Shares; Purchase Price; Closing; Liabilities.


2.1 Purchase and Sale of the Shares. Subject to the terms and conditions of this
Agreement and on the basis of the representations, warranties and covenants
contained herein, effective at the Closing, the Seller shall sell, transfer,
convey, assign, set over and deliver to the Purchaser, and the Purchaser shall
purchase, acquire and accept from the Seller, the Shares free and clear of all
Encumbrances.


2.2 Purchase Price.


(a) Purchase Price. The purchase price for the Shares shall be as set forth on
the execution page hereof for the Shares (the “Purchase Price”).


(b) Payment. On the Closing Date, Purchaser shall provide the purchase price set
forth in 2.2(a) above.


2.3 Closing.


(a) The closing of the purchase and sale of the Shares (the “Closing”) shall
take place on the date hereof at the offices of Virginia K. Sourlis, Esq. in Red
Bank, New Jersey or at such other place as the parties may designate if each of
the conditions specified in Section 6 (other than those conditions requiring the
execution or delivery of a Document or the taking of some action at the Closing)
have been fulfilled (or waived by the party entitled to waive that condition).
The date on which the Closing is held is referred to in this Agreement as the
“Closing Date”.


(b) At the Closing, subject to the terms and conditions of this Agreement, the
Seller and the Company, as the case may be, shall execute and/or deliver to the
Purchaser (i) the certificate(s) representing the Shares, duly endorsed or
accompanied by a duly executed stock power assigning the Shares to the Purchaser
or its assignee and otherwise in good form for transfer, such documents being
sufficient to vest good title to the Shares in the Purchaser or its permitted
assignee or assignees, free and clear of any Encumbrances, (ii) a certificate
and release of Seller substantially in the form of Exhibit B attached hereto,
(the “Seller’s Certificate”), (iii) all other Documents that are required
expressly pursuant to this Agreement to be delivered by the Seller to Purchaser
at the Closing, and (iv) such other Documents of assignment and transfer as
shall be reasonably required by Purchaser.


(c) At the Closing, Seller shall deliver or cause to be delivered the share
certificates as provided in Paragraph 2.3(b)(i) above.


(d) At the Closing, Purchaser shall deliver or cause to be delivered to the
Seller the full purchase price set forth in 2.2(a) above.


-2-

--------------------------------------------------------------------------------


3. Representations and Warranties of the Seller. The Seller represents and
warrants to the Purchaser that:


3.1 Authorization. Such Seller is fully authorized and empowered without
restriction to execute and deliver this Agreement and to perform Seller’s
covenants and agreements hereunder. When executed and delivered by such Seller,
this Agreement shall constitute the valid and legally binding obligation of such
Seller enforceable against such Seller in accordance with its terms, except as
may be limited by bankruptcy, insolvency or other laws affecting generally the
enforceability of creditors’ rights and by limitation on the availability of
equitable remedies.


3.2 Disclosure. In connection with the execution and delivery of this Agreement
by the Seller, the consummation of the transactions contemplated herein, and the
sale of the Shares by the Seller to the Purchaser, the Seller is not or nor will
be in violation of the provisions of Rule 10b-5 promulgated by the Securities
and Exchange Commission. The representations and disclosures of the Seller do
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein not misleading in connection with
the purchase and sale of the Shares hereunder.


3.3 Conflicts. Neither the execution and delivery of this Agreement by the
Seller, nor the consummation of the transactions contemplated herein, will
violate any law, rule, regulation, writ, judgment, injunction, decree,
determination, award or other order of any court, government or governmental
agency or instrumentality, domestic or foreign, binding upon the Seller, or
conflict with or result in any breach or termination of any of the terms of or
the creation or imposition of any mortgage, deed of trust, pledge, lien,
security interest or other charge or encumbrance of any nature pursuant to the
terms of any contract or agreement to which such Seller is a party or by which
such Seller or any of his properties or assets is bound.


3.4 Stock Ownership. Such Seller owns such Seller’s Shares subject to any
mortgage, deed of trust, pledge, lien, security interest or other charge or
encumbrance of any nature, and has the right to sell and transfer the Shares to
the Purchaser hereunder. The transfer of the Shares to the Purchaser hereunder
will pass good and marketable title to the Shares to the Purchaser subject to
said debts, any mortgage, deed of trust, pledge, lien, security interest or
other charge or encumbrance of any nature, including, but not limited to, any
agreement concerning the Shares among the current or prior Shareholders of the
Company.


3.5 Not an Affiliate. The Seller is not an “affiliate” of the Company (as that
term is defined in Rule 144(a)(1)).


4. Representations and Warranties of the Purchaser. The Purchaser represents and
warrants to the Seller:


4.1 Authorization of Agreement. Such Purchaser is fully authorized and empowered
without restriction to execute and deliver this Agreement and to perform such
Purchaser’s covenants and agreements hereunder. When executed and delivered by
such Purchaser, this Agreement constitutes the valid and binding obligation of
such Purchaser enforceable against it in accordance with its terms, except to
the extent enforceability may be limited by bankruptcy, insolvency or other
similar laws affecting the enforcement of creditors’ rights in general and
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).


5. Other Agreements of the Parties.


-3-

--------------------------------------------------------------------------------


5.1 Other Actions. Each of the parties shall use its reasonable best efforts to
cause the fulfillment of all of the conditions to their respective obligations
to consummate the sale of the Shares at the earliest practicable date. The
Seller shall execute and/or deliver and take such other actions as shall be
reasonably requested by the Purchaser; provided, that no such action shall alter
the terms of this Agreement.


5.2 Expenses. The Purchaser shall bear his own expenses in connection with its
obligations hereunder and otherwise in connection with this Agreement and the
Related Documents. The Seller shall bear his own expenses and the expenses of
the Company in connection with their and its obligations hereunder and otherwise
in connection with this Agreement and the Related Documents.


5.3 Transfer Taxes. Any Transfer Taxes payable as a result of the sale or
purchase of the Shares shall be paid by the Seller.


6. Conditions of Closing.


6.1 Conditions Precedent to the Obligations of all the Parties.


(a) The purchase of the Shares by the Purchaser and sale of the Shares by the
Seller is subject to the condition that no provision of any applicable law shall
prohibit, and there shall not be in effect any injunction or restraining order
issued by a court of competent jurisdiction in any Proceeding against the
consummation of the sale and purchase of the Shares pursuant to this Agreement.


6.2 Conditions Precedent to Obligations of the Purchaser. Consummation of the
purchase of the Shares by the Purchaser is also subject to the fulfillment on or
prior to the Closing Date of each of the following conditions:


(a) Representations and Warranties. The representations and warranties of the
Seller contained herein shall be true and correct at and as of the Agreement
Date and shall be true and correct in all material respects at and as of the
Closing Date as if made on the Agreement Date (provided that the representations
and warranties that are qualified as to materiality shall be true and correct in
all respects at and as of the Closing Date).


(b) Covenants. The Seller shall have performed or complied in all material
respects with all obligations, agreements and covenants required to be performed
by it hereunder prior to or on the Closing Date; it being understood however
that the Seller shall have performed and complied in all respects with those
obligations, agreements and covenants required to be performed by them.


6.3 Conditions Precedent to Obligations of the Seller. Consummation of the sale
of the Shares by the Seller is subject to the fulfillment on or prior to the
Closing Date of each of the following conditions:


(a) Representations and Warranties. The representations and warranties of the
Purchaser contained herein and in any Related Document shall be true and correct
as of the date hereof and shall be true and correct in all material respects as
of the Closing Date (provided that the representations and warranties that are
qualified as to materiality shall be true and correct in all respects as of the
Closing Date.


-4-

--------------------------------------------------------------------------------


(b) Covenants. The Purchaser shall have performed or complied in all material
respects with all obligations, agreements and covenants required to be performed
by it hereunder prior to or on the Closing Date it being understood however that
the Purchaser shall have performed and complied in all respects with those
obligations, agreements and covenants required to be performed by it.


7. Termination.


7.1 Means of Termination. This Agreement may be terminated anytime prior to
Closing as follows: (a) by Purchaser by express mutual written consent; or (b)
by Purchaser if any permanent injunction or other order of a governmental
authority preventing the consummation of the transactions contemplated hereby
shall have become final and non-appealable; provided, that no party shall be
entitled to terminate this Agreement pursuant to this Section if the reason for
such impossibility is due to a breach by the party proposing to terminate this
Agreement.


7.2 Effect of Termination.  Termination of this Agreement pursuant to Section
8.1 shall terminate all obligations of the Parties hereunder.


7.3 Cooperation - Tax Matters. The Purchaser and Seller shall cooperate fully,
as and to the extent reasonably requested by the other party, in connection with
the filing of Tax returns pursuant to this Section and any audit, litigation or
other proceeding with respect to Taxes. The Purchaser and Seller agree, upon
request, to use reasonable commercial efforts to obtain any certificate or other
document from any governmental authority or any other Person as may be necessary
to mitigate reduce or eliminate any Tax that could be imposed (including, but
not limited to, with respect to the transactions contemplated hereby).


8. Miscellaneous.


8.1 Entire Agreement, Survival. This Agreement (together with its Schedules and
Exhibits) among the Parties contains, and is intended as, a complete statement
of all of the terms and agreements among the Parties with respect to the matters
provided for herein and supersedes any previous agreements and understandings
among the Parties with respect to those matters. All of the representations,
warranties, covenants and agreements of each of the Parties contained in this
Agreement (including any Exhibit) and/or in any Related Document shall survive
the execution, delivery and performance of this Agreement and each Related
Document, for the period specified in Section 9.3, it being acknowledged and
agreed that there is no time limit applicable to the obligations of any
Indemnitor to indemnify, defend and hold harmless an Indemnitee in respect of
any Excepted Indemnification Claims. This Agreement cannot be changed or
terminated orally.


8.2 Jurisdiction and Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE
STATE OF NEVADA OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF NEVADA TO BE APPLIED.


-5-

--------------------------------------------------------------------------------


8.3 Schedules; Tables of Contents and Headings, Notices. Any Exhibit required to
be attached and not attached to this Agreement on the Agreement Date shall be
deemed to have been attached thereto with the following thereon: “None.” The
table of contents and section headings of this Agreement and titles given to
Exhibits to this Agreement are for reference purposes only and are to be given
no effect in the construction or interpretation of this Agreement. All notices
and other communications under this Agreement shall be in writing and shall be
deemed given when delivered personally (including by confirmed legible facsimile
transmission) or delivered by a responsible overnight courier service, to the
parties at the addresses set forth on Exhibit 12.3 (or to such address as a
Party may have specified by notice given to the other Parties pursuant to this
provision).


8.4 Separability. In the event that any provision hereof would, under applicable
law, be invalid or unenforceable in any respect (a) such provision shall be
enforced to the maximum extent permissible under applicable law, and (b) the
invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.


8.5 Miscellaneous Provisions. All rights and remedies of any party under any
provision of this Agreement shall be in addition to any other rights and
remedies provided for by any law of any kind (including all forms of legal and
equitable relief, including specific performance), all rights and remedies
contemplated in the preceding part of this sentence shall be independent and
cumulative, and may, to the extent permitted by law, be exercised concurrently
or separately, and the exercise of any one right or remedy shall not be deemed
to be an election of such right or remedy or to preclude or waive the exercise
of any other right or remedy. Any party may waive compliance by another with any
of the provisions of this Agreement provided that (a) no waiver of any provision
shall be construed as a waiver of any other provision, and (b) any waiver must
be in writing and shall be strictly construed. This Agreement shall be binding
upon and inure to the benefit of the parties and their respective successors and
permitted assigns. No assignment of this Agreement or of any rights or
obligations hereunder may be made by any party (by operation of law or
otherwise) without the prior written consent of the other parties and any
attempted assignment without the required consent shall be void; provided, that
(i) no such consent shall be required for Purchaser to assign part or all of his
rights under this Agreement to one or more of his respective Affiliates, but no
such assignment shall relieve Purchaser of any of his respective obligations
under this Agreement as a primary obligor and (ii) Purchaser shall have the
right, without consent, to assign this Agreement and any agreements or other
documents relating hereto, as collateral security for Purchaser’ and/or any of
his Affiliates obligations to any of their lenders, and such lenders shall have
the right, without consent, to assign their rights in and to this Agreement and
any such agreements, certificates or other documents, to any purchaser or
assignee of such lenders’ rights, whether by foreclosure or otherwise. This
Agreement may be executed via counterparts, each of which shall be an original,
but which together shall constitute one and the same Agreement. The provisions
of this Agreement (a) are for the sole benefit of the parties, and (b) shall not
create or be deemed to create any third party beneficiary rights in any Person
not a party to this Agreement. The Purchaser and the Seller shall indemnify and
hold harmless the other from and against any and all claims for investment
bankers, brokers, finders or similar commissions (“Third Party Commission”) made
by any Person as a result of this Agreement and the transactions contemplated
hereunder to the extent that any such Third Party Commission was incurred, or
alleged to have been incurred, by or through them. The Seller hereby terminates
any and all agreements by and among any of them in respect of the Shares,
including any and all shareholder agreements or similar arrangements.


 
[Execution page follows]




-6-

--------------------------------------------------------------------------------





SELLER’S EXECUTION PAGE


IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties as of
the date first set forth below on the Purchaser Signature Page.


AND


Exhibit B


Seller’s Certificate and Release


Dear Purchaser set forth on Purchaser’s Execution Page:


I hereby agree to sell the number of shares of Common Stock set forth on the
Purchaser Execution Page, of APO Health, Inc., a New York corporation (the
“Company”) owned of record and beneficially by me set forth on the signature
page hereof (the “Shares”) for consideration of that sum set forth on the
signature page hereof. Further, I hereby represent and warrant to you as
follows:


1.1. I am the record and beneficial owner of the Shares and when executed and
delivered by the undersigned, this Certificate and Release shall constitute the
valid and legally binding obligation of the undersigned enforceable against the
undersigned in accordance with its terms. The representations made herein do not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein not misleading in connection with the
purchase and sale of the Shares.


1.2. My execution of this Certificate and Release, and the consummation of the
sale of the Shares, is based upon management’s representations and upon
corporate counsel’s legal opinion as to the issuance of the Shares, and will not
violate applicable federal or state securities laws and regulations any law,
rule, regulation, judgment, injunction, award, decree, determination or other
order of any court, government or governmental agency, domestic or foreign,
binding upon me, or conflict with or result in any breach or termination of any
of the terms of or the creation or imposition of any mortgage, pledge, lien,
security interest or other charge or encumbrance of any nature pursuant to the
terms of any contract or agreement to which I am a party or by which I or any of
my properties or assets are bound.


1.3. The Shares are free and clear of any mortgage, pledge, lien, security
interest or other charge or encumbrance of any nature, and I have the right to
sell and transfer the Shares to the Purchaser hereunder. The transfer of such
Shares to the Purchaser hereunder will pass good and marketable title to the
Shares to the Purchaser, free and clear of any mortgage, pledge, lien, security
interest or other charge or encumbrance of any nature, including, but not
limited to, any agreement concerning the Shares among the current or prior
Shareholders of Company.


2. General Release - I hereby agree to the following;


KNOW ALL MEN BY THESE PRESENTS that the undersigned (the “Releasor”), in
consideration of good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, has forever remised, released, discharged, and by
these presents does forever remise, release and discharge the Purchaser (the
“Releasees”), of and from all debts, obligations, liabilities, reckonings,
bonds, specialties, controversies, suits, actions, causes of actions, claims or
demands, in law or in equity, which against any one or more of the said
Releasees, the Releasor ever had, now has or hereafter can, shall, or may have,
for, upon or by reason of any matter, cause or thing whatsoever, known or
unknown, from the beginning of the world to the day of the date of these
Presents (collectively “Claims and Demands”). Without limiting the generality of
this Release, this Release is intended to and does remise, release and discharge
every individual named herein as a Releasee from every Claim and Demand Releasor
could make against a Releasee individually and/or in the Releasee’s other
capacities (including without limitation, as a director, officer, employee,
shareholder, beneficiary and/or trustee of any entity, including but not limited
to any entity under which any benefit plan was or is established).


3. Transfer Taxes. Any Transfer Taxes payable as a result of the sale or
purchase of the Shares shall be paid by me.


4. Counterparts. This Exhibit B may be executed via counterparts, each of which
shall be an original, but together shall constitute one and the same.


IN WITNESS WHEREOF, this Certificate has been duly executed by the undersigned
as of the date first set forth above.


DATE of SALE: this 12th day of May, 2006




 


 



        SELLER
Paivis, Corp.  
   
   
  By:   /s/ Paivis, Corp.  

--------------------------------------------------------------------------------

Paivis, Corp.   Paivis, Corp.


 
-7-

--------------------------------------------------------------------------------




Exhibit A


DEFINITIONS


The following terms shall have the following meanings when used in this
Agreement:


“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, alone or together with other Persons, controls or is controlled by
or is under common control with such Person. “Control” “controlled by” and
“under common control with”, as and with respect to any Person, means the power,
directly or indirectly, to direct or cause the direction of the management and
policies of such Person.


“Agreement Date” means the date of this Agreement.


“Consents” means consents, authorization, approvals, actions, waivers and
similar writings.


“Contract” means any contract, mortgage, indenture, lease, sublease, note, bond,
contract, deed of trust, license, sublicense, purchase order, sales order,
undertaking, understanding, plan, commitment, arrangement, instrument,
commitment or other agreement, oral or written, formal or informal.


“Document” means any Contract, financial statement, registration, certificate
(including officer’s certificates), application, other writing or other document
executed in connection with the transactions contemplated hereunder.


“Encumbrance” means any mortgage, pledge, lien, charge, debt, encumbrance,
lease, security interest, license, easement, restriction, encroachment,
condition, covenant, claim, exception, option, equity, right, other interest or
other encumbrance of any kind or nature (whether absolute, accrued, disputed,
contingent, known, unknown or otherwise).


“Law” means, as to any Person, the certificate of incorporation and by-laws, and
any statute, rule, regulation, ordinance, code, guideline, law, judicial
decision, determination, order (including any injunction, judgment, writ, award
or decree) or Consent of a court, other governmental authority or arbitrator, in
each case applicable to or binding upon such Person, including the conduct of
its business, or any of its assets or revenues or to which such Person or any of
its assets or revenues are subject.


“Liabilities” means any liabilities, commitments or other obligations of any
kind or nature whatsoever, known or unknown, accrued, fixed, contingent or
otherwise, liquidated or unliquidated, direct or indirect, choate or inchoate,
determined, determinable or non-determinable, due or to become due.


“Person” means any individual, corporation, partnership, limited liability
company, trust, association, governmental authority or any other entity.
-8-

--------------------------------------------------------------------------------




“Proceedings” means any claims, controversies, demands, actions, lawsuits,
investigations, proceedings or other disputes, formal or informal, including any
by, involving or before any arbitrator or any governmental authority.


“Related Document” means any Schedule, any Exhibit and any other Document
(including all Documents delivered at the Closing) arising out of the execution,
delivery or performance of this Agreement (whether executed prior to, at or
subsequent to the Closing).


“Securities Act” means the Securities Act of 1933, as amended.


“Taxes” means any and all federal, state, local or foreign taxes or assessments
of any kind or nature whatsoever, including any and all income, franchise, gross
receipts, sales, alternative, add-on, minimum, employment, real property,
personal property, business, capital stock, use and occupancy, ad valorem,
transfer, license, excise, stamp, other transfer, estimated withholding,
service, payroll and recording taxes and any related penalties, charges,
interest and other additions thereto.


“Transfer Taxes” means transfer, registration or similar Taxes.


-9-

--------------------------------------------------------------------------------








PURCHASER EXECUTION PAGE


For the Sale of


Paivis, Corp.’s Common Stock of APO Health, Inc., a New York company




DATE of SALE: this 12th day of May, 2006
 
Total Number of Shares to be purchased at Closing: 3,046,300


Current Shares outstanding: 3,209,563


Total Purchase Price to be paid by Purchaser:


One Dollar ($1) and the assumption of all the current, contingent and future
debts of APO Health, Inc., a New York corporation. As at the date above, the
total asset and total liabilities of APO Health, Inc., a New York corporation is
approximately $1,097,000, and $1,402,000, respectively, and the net liabilities
is approximately $305,000, subject to auditor review. In Fiscal 2004, APO Health
Inc., a New York corporation had been listed in lawsuits by two national medical
suppliers ( Proctor & Gamble Company and Alcoa, Inc.) each claiming for
$10,000,000 in compensatory damages plus punitive damages. APO Health Inc. a New
York Corporation is responsible for the resolution of these lawsuits plus the
accrued costs of counsel fees in defense of these actions.





       
BUYER

KJ Ventures, Ltd.
 
   
   
  By:   /s/ Dr. Jan Stahl  

--------------------------------------------------------------------------------

Dr. Jan Stahl   President

 
 
-10-

--------------------------------------------------------------------------------

